Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach nor render obvious the instantly claimed invention.  The prior art does not teach the claimed combination in the process of setting an inner diameter of the crucible at 1.7 times or more and 2.3 times or less
relative to a straight body diameter of the silicon single crystal during pulling up with controlling electrical resistivity at a start position of a straight body portion of the n-type silicon single crystal to 0.80 mQcm or more and 1.05 mQcm or less; and sequentially lowering the electrical resistivity of the n-type silicon single crystal. Further, the prior art does not teach argon flow rate is from 50 L/min to 150 L/min, and a furnace pressure is from 40 kPa to 80 kPa in a first half of the pulling up of the straight body portion, and argon flow rate is from 50 L/min to 200 L/min, and the furnace pressure is from
20 kPa to 80 kPa in a second half of the pulling up of the straight body portion. There is no suggestion or reasoning in the prior art to give motivation to one of ordinary skill in the art to make modification to the known processes to arrive at the instantly claimed one.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714